                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DAVID MEYERS,                                   )     Civil Action No. 7:19-cv-00573
     Petitioner,                                )
                                                )
v.                                              )     MEMORANDUM OPINION
                                                )
ROANOKE U.S. ATTORNEY, et al.,                  )     By: Norman K. Moon
    Respondents.                                )     Senior United States District Judge

       David Meyers, a Virginia inmate proceeding pro se, commenced this civil action as a

“petition for writ of mandamus.” Meyers names as respondents the “Roanoke U.S. Attorney,

U.S. Attorney [for the Western District of Virginia] Thomas T. Cullen, FBI Richmond-Roanoke

Field Office, and the Roanoke United States Marshal Service.” In the factual section of his

petition, Meyers alleges that a nurse at Wallens Ridge State Prison (“WRSP”) purposefully failed

to render aid to an inmate she observed having a stroke or aneurysm. Meyers alleges that she

instead made callous comments to the inmate and walked away, and he died shortly thereafter.

Meyers also complains that the emergency intercom system at the jail is not functioning

properly. His petition contains assertions that a number of prison officials at WRSP and Red

Onion State Prison (“ROSP”) are improperly using corporal punishment to “murder” inmates in

order “to meet their white nationalist hate crime quotas.” (Pet. at 2, Dkt. No. 1.)

       As relief, Meyers asks the court to enter an order compelling the named respondents to

subpoena Meyers and another inmate to testify about the “killing” of the inmate, comply with a

bill passed by the Virginia General Assembly that allegedly requires an investigation into the

inmate’s death, and to “conduct full prosecutions” of the nurse for murder or homicide. (Id.)

Although his petition rambles to a degree, it appears that he also wants an investigation into

“mysterious deaths” generally at WRSP and ROSP and an injunction prohibiting prison

employees or officials from utilizing corporal punishment.
         The petition is dismissed as frivolous because mandamus cannot provide the relief

Meyers seeks.1 As the Fourth Circuit has explained, “[a] writ of mandamus will not issue to

compel an act involving the exercise of judgment and discretion.” Cent. S.C. Chapter, Soc. of

Prof’l Journalists, 551 F.2d 559, 562 (4th Cir. 1977). Instead, mandamus will issue “only where

the duty to be performed is ministerial and the obligation to act peremptory and plainly defined.

The law must not only authorize the demanded action, but require it; the duty must be clear and

indisputable.” Id.

         As numerous courts have recognized, then, mandamus cannot issue to order the

investigation or prosecution of individuals by federal authorities—clearly a discretionary

function. E.g., Jarrett v. Ashcroft, 24 F. App’x 503, 504 (6th Cir. 2001) (“[M]andamus cannot

be used to compel the Attorney General or the United States Attorney to conduct investigations

or prosecute alleged civil rights violators,” which are discretionary functions); Misiak v. Freeh,

22 F. App’x 384, 386 (6th Cir. 2001) (“Misiak was not entitled to mandamus relief because the

defendants did not owe him a clear nondiscretionary duty” to investigate his complaints of

criminal activity); Inmates of Attica Corr. Facility v. Rockefeller, 477 F.2d 375, 381–82 (2d Cir.

1973) (denying petition for mandamus to compel the United States Attorney to investigate and

institute prosecutions against state officers and explaining that the authority to investigate and

initiate criminal complaints is a discretionary decision and not subject to mandamus); Banks v.

U.S. Postal Inspection Serv., No. 4:18-cv-596, 2018 WL 4184740, at *6–7 (N.D. Ohio Aug. 31,

2018) (dismissing mandamus action seeking order compelling investigation of criminal matters

and explaining that defendants had no clear duty to investigate the alleged wrongs); Anderson v.




         1
           This dismissal does not impact Meyers’ ability to file a civil rights action based on claims in his petition
and against appropriate defendants, subject to the provisions of the Prison Litigation Reform Act.


                                                           2
Ky. One Health, Inc., No. 3:17-cv-359, 2017 WL 4542227, at *2 (W.D. Ky. Oct. 11, 2017)

(dismissing for lack of jurisdiction a mandamus petition seeking to compel various defendants

“to commence a criminal investigation” into alleged wrongs and explaining that because

defendants had discretion over whether to prosecute, “jurisdiction under the Mandamus Act does

not exist”); Freeman v. United States, Civil Action No. 1:17-02279, 2017 WL 4544628, at *1–2

(S.D. W. Va. Aug. 10, 2017) (concluding that petitioner had not met the stringent requirements

for invoking a Writ of Mandamus where he sought, in addition to other relief, to compel the

dismissal of possible criminal charges against him).

        Moreover, I decline to construe the petition as a civil rights action under 42 U.S.C.

§ 1983 or Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), as it fails to state a cognizable federal claim against the named defendants. To state a

claim for relief under § 1983 or Bivens, a plaintiff must allege facts indicating that he has been

deprived of rights guaranteed by the Constitution or laws of the United States and that this

deprivation resulted from conduct committed by a person acting under color of law. West v.

Atkins, 487 U.S. 42 (1988); see Farmer v. Brennan, 511 U.S. 825, 839–41 (1994) (indicating that

case law involving § 1983 claims is applicable in Bivens actions and vice versa). Significantly,

Meyers’ petition does not allege any facts against the named defendants or allege that any

conduct committed by them has injured him or otherwise affected his constitutional rights.2

Accordingly, Meyers’ allegations fail to state a civil rights claim against the named defendants.

        For the foregoing reasons, I will dismiss the action as frivolous.



         2
           The petition also seeks an injunction against a number of prison employees (named and unnamed)
prohibiting them “from “chaining” him and other inmates “down to torture chairs” during recreation time, which he
describes as a type of “corporal punishment.” His petition does not name any of those individuals as respondents,
however. Nor could mandamus issue to enjoin state officials even if he had named them. See 28 U.S.C. § 1361; AT
& T Wireless PCS, Inc. v. Winston-Salem Zoning Bd. of Adjustment, 172 F.3d 307, 312 n.3 (4th Cir. 1999).


                                                        3
                                         ORDER TO SHOW CAUSE

       In light of that dismissal—yet another in a long line of cases dismissing Meyers’ filings

as frivolous—I am going to require Meyers to show cause as to why a pre-filing injunction

should not issue against him.

       By way of general background, Meyers is a three-striker who has filed at least thirty-five

civil cases in this court, with approximately two-thirds of those in the past year. Many of those,

including this one, have been dismissed as frivolous and/or malicious. In addition to filing new

cases, Meyers continues to file motions and other documents in his closed civil cases; in some

cases he continues to file documents more than two years after the case has closed. See, e.g.,

Meyers v. Clarke, No. 7:16cv573; and Meyers v. U.S. Attorney General, No. 7:17cv75.3

       Further, many of his documents contain scandalous, vulgar, obscene, threatening, or

vituperative language or allegations. See, e.g., Meyers v. Kiser, No. 7:18cv485, Dkt. Nos. 34, 41,

44, 50, 54, 57, 60, 64, 83, 89, 90, 95, 100, 106, 108, 111, 114, 115, 120, 121, 122, 131, 132, 136,

142, 143, and 148. Many of the documents filed by Meyers include the case numbers of almost

all the cases he has filed in this court. See, e.g., Meyers v. Clarke, No. 7:16cv573, Dkt. No 62;

Meyers v. Jones, No. 7:18cv414, Dkt. No. 19; Meyers v. Clarke, No. 7:18cv460, Dkt. No. 10.

Also, he frequently includes the same or overlapping allegations in multiple cases.

       Although mindful that a pre-filing injunction is a drastic remedy to be used sparingly, I

believe that a narrowly tailored pre-filing injunction against Meyers is likely necessary. I have

authority pursuant to the All Writs Act, 28 U.S.C. § 1651(a), to limit access to this court by a

vexatious and repetitive litigant. Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th

Cir. 2004). But before doing so, the offending party must be provided with notice that the court


       3
           The examples cited throughout this opinion are not an exhaustive list of all relevant examples.


                                                          4
is considering a pre-filing injunction as well as an opportunity to be heard. Id. at 819.

       By memorandum opinion and order entered November 2, 2018, Chief Judge Urbanski of

this court warned Meyers that he does not have an absolute and unconditional right of access to

courts to prosecute frivolous, malicious, abusive, or vexatious motions or actions; advised him

that the court intended to enter a pre-filing injunction against him; and gave him the opportunity

to file any opposing argument. See Meyers v. Jones, No. 7:18cv414, Dkt. Nos. 3 and 4. Chief

Judge Urbanski also has previously warned Meyers that he is not to file documents with obscene

language and scandalous allegations and advised him that documents so filed would subject

Meyers to additional and more severe sanctions, up to and including potential dismissal of a case

in its entirety. See Meyers v. Kiser, No. 7:18cv485, Dkt. No. 116 (March 29, 2019 Order).

       In light of that background, and because nearly all of Meyers’ open cases are currently

assigned to me, Meyers is hereby given notice of my intention to enter a pre-filing injunction

against him. The injunction would contain substantially similar restrictions as those listed below

and would apply to any non-habeas civil action filed while Meyers is incarcerated.

             COURT’S PROPOSED TERMS OF PRE-FILING INJUNCTION

       1. All documents filed by Meyers (including complaints, petitions, motions, letters, etc.)
           must:
         a. Be written on only one side of the page, with one-inch margins on all sides of the
            page; and
         b. Contain no irrelevant scandalous, vulgar, obscene, threatening, or vituperative
            language or allegations.

       2. Any complaint or petition filed by Meyers must:
         a. Clearly identify all defendants;
         b. State the facts in numbered paragraphs;
         c. Comply with Federal Rules of Civil Procedure concerning joinder of parties and
            claims;
         d. State non-frivolous claims;
         e. Allege specific facts demonstrating imminent danger of serious physical harm; and




                                                 5
 f. Be accompanied by a certificate of compliance, verifying whether Meyers has
    complied with the requirements in paragraphs 1 and 2 of this order.

3. The Clerk of Court shall conditionally file any new complaint or petition filed by
Meyers with the viewing limited to case participants only, until the court orders the case
to be filed on the public docket.

4. The court will review any new complaint or petition filed by Meyers, and determine
whether it complies with this order. If it does not, the action will be dismissed
immediately, without further warning, as violating this order. If it does comply with this
order, the court will issue an order directing the case to be filed on the public docket and
allowing the action to proceed.

5. If at any time during the pendency of a case, Meyers files a document which contains
any irrelevant scandalous, vulgar, obscene, threatening, or vituperative language or
allegations, the court will dismiss the entire action immediately, without further warning,
as violating this order.

6. Once a case number has been assigned to a case, every document filed in that case
must include only that case number at the top of every page. If Meyers files any
document which contains multiple case numbers, the court will strike the document from
the record and no further action will be taken regarding the document.

8. In a closed case, if Meyers files any document which contains any irrelevant
scandalous, vulgar, obscene, threatening, or vituperative language or allegations, the
court will strike the document from the record and no further court action will be taken
regarding the document.

9. If Meyers files more than one document which contains any irrelevant scandalous,
vulgar, obscene, threatening, or vituperative language or allegations in a case, the court
will direct the Clerk to refuse and not docket any new filing submitted in that case, with
the exception of a notice of appeal.

                         END OF PROPOSED TERMS




                                          6
       Meyers will be required to file a written response within fourteen days showing cause

why a pre-filing injunction containing the above or substantially similar terms should not issue

against him.

       An appropriate order will be entered.

       ENTER: This 26th
                   ___ day of August, 2019.




                                                7
